Citation Nr: 0801327	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  03-36 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1967 to September 1970.  This matter is before the Board 
of Veterans' Appeal (Board) on appeal from a March 2003 
rating decision by the Togus, Maine Department of Veterans 
Affairs (VA) Regional Office (RO).  The claims file is now 
under the jurisdiction of the Boston, Massachusetts RO.  In 
May 2006, the case was remanded for further development.  
Notably, the remand, in part, sought clarification of the 
entity the veteran seeks to have service connected.  As he 
did not respond to RO inquiries in the matter, the issue 
remains as previously characterized.


FINDINGS OF FACT

1.  It is not shown that the veteran served in combat.

2.  PTSD has been diagnosed; however, there is no credible 
supporting evidence that the veteran was exposed to a 
stressor event in service.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Via letters in November 2002 and May 2006, the veteran was 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  The VCAA letters informed the veteran that he 
should submit any medical evidence pertinent to his claim.  
Although complete VCAA notice was not provided to the veteran 
prior to the initial adjudication in this matter, he has had 
ample opportunity to supplement the record and to participate 
in the adjudicatory process following notice.  The claim was 
reajudicated after all essential notice was given.  See 
August 2007 supplemental statement of the case.  The veteran 
is not prejudiced by any notice deficiency, including in 
timing, earlier in the process.

The veteran did not receive timely notice regarding 
disability ratings or effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)).  Pursuant to the Board's 
May 2006 remand, a June 2006 letter (at p. 3) provided such 
notice.  As noted above, the claim was thereafter 
readjudicated.  Regardless, this decision denies service 
connection, and neither the rating of a disability nor the 
effective date of an award is a matter for consideration.  
Hence, the veteran is not prejudiced by any timing defect of 
this notice.  

The veteran's service medical and personnel records are 
associated with his claims file, as are VA and private 
treatment records.  He was afforded a VA examination in 
November 2002.  He was specifically advised that he needed to 
provide specific details regarding his alleged stressor 
events, and (per the Board's remand) to identify all sources 
of treatment he had received for psychiatric disability (to 
enable the RO to secure such records).  he did not respond.  
The Court has held that, "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  He has not identified any pertinent records that 
remain outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of this claim.

B.		Factual Background

The veteran's service personnel records show he served as a 
boatswain's mate during his tour in Vietnam.  There is no 
indication that he engaged in combat.  His service medical 
records do not show any complaints, symptoms, diagnosis, or 
treatment pertaining to a psychiatric disorder.  On service 
separation examination, psychiatric clinical evaluation was 
normal.

February 1989 to February 2002 health records from the United 
States Postal Service document treatment for PTSD, anxiety 
attacks, and knee problems.

October 2000 to March 2002 private records from B.S., LICSW, 
reflect that the veteran was seen for psychiatric problems; 
the diagnoses included PTSD.

VA treatment records from November 2001 to December 2006 note 
treatment for PTSD, bipolar disorder, and panic disorder.  

On November 2002 VA examination, the veteran reported that he 
had recently been admitted to the VA hospital for six days 
because of depression.  He reported that while in the 
military he did day patrols and set up night ambushes.  He 
reported that his unit received incoming fire every few 
weeks; that he saw dead bodies; and that he witnessed 
Vietnamese beating a prisoner.  He stated that he was never 
involved in direct combat.  The examiner commented that the 
veteran would not seem to have been involved in situations of 
sufficient intensity to result in PTSD.  He stated, in 
essence, that PTSD was not diagnosed because it was not shown 
that the veteran was exposed a stressor event.  It was noted 
that the veteran had many symptoms of PTSD.  The examiner 
stated that the veteran had a major depressive disorder.

In a February 2003 statement, the veteran identified several 
stressors.  He stated that on his second night in Qui Nhon, 
his unit came under attack.  He indicated that a fellow 
soldier was shot and killed on an assignment that the veteran 
was originally assigned to carry out.  He also stated that he 
suffered panic attacks because he was a member of an ambush 
team and had to go on daily patrols and night ambushes.

In a May 2003 statement, the veteran's sister reported that 
he had become violent as a result of his time in Vietnam.

In a May 2003 statement, B.S., LICSW, stated that it was his 
clinical opinion that the veteran suffers from PTSD as a 
direct result of his military service.

In a May 2003 statement, J.L., LICSW, opined that the veteran 
met the criteria for PTSD.  Specifically, she noted that the 
veteran was exposed to stressors including his unit coming 
under fire, fellow soldier being killed, participation in 
night ambushes; etc.

C.		Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.

To establish service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

D.		Analysis

Postservice medical evidence shows that the veteran has had 
PTSD diagnosed.  However, that of itself is insufficient to 
establish service connection for such disability.  What is 
also needed is credible supporting evidence that a stressor 
event in service actually occurred, and even an unequivocal 
medical diagnosis of PTSD would not suffice to establish 
service connection for PTSD in the absence of such credible 
supporting evidence.  38 C.F.R. § 3.304(f).  Since it is not 
shown that the veteran engaged in combat, there must be 
corroborative supporting evidence of an alleged stressor 
event in service.  See Cohen, 10 Vet. App. at 128.

The veteran has reported various stressor events, including 
his unit coming under fire every few weeks; survivor's guilt 
regarding an incident wherein a fellow soldier was killed on 
a detail for which the veteran was initially considered; 
participating in patrols and night ambushes; seeing dead 
bodies; watching Vietnamese beat a prisoner.  Notably, events 
involving injuries or deaths of American soldiers, and 
(generally) shelling of/attacks against American units are 
verifiable events (if they occurred).  Despite the RO's 
repeat requests to the veteran for detailed information about 
these alleged stressors (to allow for verification), he has 
not provided the details requested; the information he has 
provided is simply too vague to permit verification.  Since 
he has declined to provide details of his alleged stressors 
of a verifiable nature, and since the record does not 
otherwise contain any credible supporting evidence for the 
stressors (on their face they do not appear consistent with 
his military occupational specialty), the Board finds the 
veteran's alleged stressors not credible.  

The diagnoses of PTSD in the record are based on the 
veteran's self-reported history of stressor events that are 
not confirmed, and not deemed credible.  As it is not shown 
that the veteran engaged in combat, or that there is credible 
supporting evidence of a stressor event in service (or a 
diagnosis of PTSD based on a stressor that is supported by 
credible evidence), the regulatory criteria for establishing 
entitlement to service connection for PTSD are not met.  The 
preponderance of the evidence is against this claim, and it 
must be denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


